The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 21, 2014

                                     No. 04-13-00883-CR

                                     Santos GUEVARA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4704
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       The Appellant’s motion to suspend e-filing in this case is GRANTED. Accordingly,
appellant’s counsel is not required to e-file any documents in this case (motions, brief, etc.).
This applies only to counsel for appellant.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court